MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

CABINET
DIRECTION GENERALE DE L'ECONOMIE
#2 &w FORESTIERE .# +»

DIRECTION DES FORETS

SERVICE DE LA GESTION FORESTIERE

N° 72 JMEFPRH/CAB/DGEF/DF-SGF.

Convention d'Aménagement et de Transformation, pour la mise
en valeur des Unités Forestière d'Aménagement Pokola et de
l'Unité Forestière d'Exploitation Pikounda Nord situées dans la
région de la Sangha

a +-Antre les sougsignés : >»
- ES

Le Gouvernement de la République du Congo, représenté par Son Excellence
Monsieur le Ministre de l'Economie Forestière et de l'Environnement, ci-dessous
désigné « le Gouvernement », d'une part,

Et

La Congolaise Industrielle du Bois (CIB), représentée par son Directeur Général, ci-
dessous désignée « la Société », d'autre part,

Il a été convenu de conclure la présente convention, conformément à la politique de
gestion durable des forêts et aux stratégies de développement du secteur forestier
national, définies par le Gouvernement

Titre premier : Dispositions générales

, Chapitre 1: Objet et durée,de la Convention
à : RS «
. 222 Ÿ a » #
Article premier : La présente convention a pour objet, l'aménagement durable et la
mise en valeur l'UFA Pokola et l'UFE Pikounda Nord, situées dans la région de la
Sangha \
\ Sr
S
Article 2 : La durée de la présente convention est fixée à 15 ans à compter de la
date de signature de l'arrêté d'approbation de la présente convention

A la suite de l'adoption du plan d'aménagement durable prévue à l'article 12 ci-
dessous, la durée de la convention pourrait être modifiée, en fonction des directives
dudit plan, pour tenir compte des dispositions de l'article 67 de la 16/2000 du 20
novembre 2000 portant code forestier susvisée

Cette convention est renouvelable, après son évaluation, par l'Administration des
Eaux et Forêts, tel que prévu à l'article 34 ci-dessous :

Chapitre Il : Dénomination - Siège Social — Objet et Capital Social de la Société

Article 3: La société est constituée en Société Anonyme de droit congolais,
dénommée Congolaise industrielle des Bois (CIB)

+- 2-Æon siège sogiaLest fixé à"Ouesso, baîte postale 41, République du Congo.

Il pourra être transféré en tout autre endroit de la République du Congo par décision
de la majorité des actionnaires, réunis en Assemblée Générale Extraordinaire

Article 4 : La société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés.

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des
actionnaires et entreprendre des actions pouvant développer ses activités, ainsi que
toute opération commerciale, mobilière se rattachant directement ou indirectement à
l'objet de la société

Article 5 : Le capital social de la société est fixé à 2.070.000.000 FCFA. Toutefois, il
pourra être augmenté en une ou plusieurs fois, par voie d'apport en numéraire, par
incorporation des réserves ou des provisions ayant vocation à être incorporées au
capital social et par apport en nature

Article 6 : Le montant actuel du capital, divisé en 414.000 actions de 5.000 FCFA
a. s.Shacune, est reparti de la manière suivante
: En À nee

os

Actionnaires | Nombre Valeur d’un |
d'actions | action |

Société Hinrich Feldmeyer 293.991 5.900 | 1.199.955.000

TTI 174.000 5.900|  870.000.000

Docteur HL Stoll -

M. SCHNYDER Wilhelm"

Exotiak D.A 2

M. Soller Herbert _ LL

Total … 414.000 0

Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, gonformément aux textes
législatifs et réglementaires en la matière. L
s.

a.

Titre deuxième : Définition des Unités Forestières d'Aménagement (UFA)

Article 8 : Sous la réserve des droits des tiers et conformément à la législation et à
la réglementation forestière en vigueur, la société est autorisée à exploiter l'unité
forestière d'aménagement Pokola d'une Superficie de 377.550 hectares et de l'Unité
Forestière d'Exploitation Pikounda Nord, situées dans la région de la Sangha

pa e

» » &
Nord ont délimitées ainsi qu'il

à du À es
Les UFA Pokola et l'UFE Pikounda
1- UFA Pokola : d'une superficie de 377.550 ha

Au Nord : Par le parallèle 01° 50’ N situé à 7 km au Nord du confluent de la
rivière Mbolo et de la Sangha

A l'Ouest et au Sud Ouest : par la rivière Sangha.
A l'Est : par la limite des régions de la Sangha et de la Likouala.
2- UFE PIKOUNDA Nord : d'une superficie 93.970 hectares (environ)

A l'Ouest: À partir du parallèle 0°33'42'N, on suit les forêts inondables de la
kandéko, puis de l'Ebangapélé en amont jusqu'au parallèle 1°N

Au Nord et au Nord - Ouest : Par le parallèle 1°N en direction de l'Est jusqu'à la
rivière Ebangui ; puis la forêt inondable de l'Ébangui jusqu'au méridien 16°25/07"E

… : . ,% se
Au Sud - EST ét aù Sud : par le parallèl 0°44"13"N depuis le méridien 16°25'07°E
jusqu'au méridien 16°18'35"E ; puis on suit ce méridien en direction du Sud jusqu'au
parallèle 0°41'56"N ; ensuite ce parallèle en direction de l'Ouest jusqu'au méridien
16°12'388"E ; puis une droite orientée géographiquement de 186° jusqu'au point de
coordonnées géographiques 0°33'42"N — 16°1203"E : ensuite. par le parallèle
0°33'42"N jusqu'à la Kandéko

Titre troisième : Engagements des parties.
Chapitre | : Engagements de la Société.

Article 9: La société s'engage à respecter la législation et la réglementation
forestière en vigueur, notamment :

- _elle doit effectuer des comptages systématiques pour l'obtention des coupes
annuelles, dont les résultats devront parvenir à la Direction Régionale de
l'Economie Forestière de la Sangha dans les délais prescrits par la
réglementation en vigueur.

- elle sêngage également * transmetire des états de p'oduction à
l'Administration des Eaux et Forêts, dans, les délais prévus par les textes
réglementaire en vigueur
- elle ne#loit nicéder, ni sous-trâtter la préSente-convention.

Article 10: En attendant l'élaboration du plan d'aménagement, l'exploitation des
UFA attribuées se fera sur la base des conditions prévues par arrêté
n° 2632/MEFPRH/DGEF/DF-SIAF du 06 juin 2002, définissant les unités forestières
d'aménagement (UFA) du domaine forestier de la zone | (Ouesso) du secteur
forestier Nord et précisant les modalités de leur gestion et de leur exploitation

La société s'engage notamment à atteindre le volume maximum annuel des
superficies concédées, conformément au planning présenté au cahier de charges
particulier, sauf crise du marché ou cas de force majeure.

L'UFE Pikounda Nord ne sera exploitée qu'après l'élaboration du plan
d'aménagement durable.

Article 11: La société s'engage à mettre en valeur les superficies forestières
concédées conformément aux normes techniques établies par l'Administration des
Eaux et Forêts et aux dispositions du cahier de charges particulier de la convention

à
>

“Article 12: La société $engage > poursuivre, sous le contrôle des services
compétents du Ministère chargé des Eaux et Forêts, l'élaboration des plans
d'aménagement durable des superficies forestières concédées avec l'appui du
bureau d'études TWE

L'élaboration du plan d'aménagement durable se fera suivant les normes édictées
par la Direction Générale de l'Economie Forestière.

Article 13: L'élaboration du plan d'aménagement durable est à la charge de la
société

Les conditions d'élaboration du plan d'aménagement sont définies dans le protocole
d'accord conclu entre la Direction Générale de l'Economie Forestière et la Société,
en date du 13 octobre 2000.

Article 14: La société s'engage à mettre en œuvre les plans d'aménagement
durable à élaborer.

A cet effet, elle devra créer en son sein une cellule chargée de coordonner
=. sléaboration etja mise en œuvre des dis plans d'aménagement.
: D 'G CP » :

Les dépenses relatives à la mise en œuvre du plan d'aménagement sont à la charge
de la société. Toutefois, celle-ci peut, avec l'appui du département des Eaux et
Forêts, rechercher des financements extérieurs, pour réaliser certaires actions,
notamment celles liées à la gestion et à la conservation de la diversité biologique

Article 15 : Un avenant à la présente convention sera signé entre les deux parties,
après l'adoption du plan d'aménagement durable, pour prendre jen compte les
prescriptions et préciser les modalités de mise en œuvre dudit plan.

PA

Article 16 : La société s'engage à développer les unités industrielles et à diversifier
la production transformée de bois, selon le programme d'investissement et le
planning de production, présentés au cahier de charges particulier

Article 17: La société s'engage à assurer la bonne exécution du programme
d'investissements tel qu'il est prévu au cahier de charges particulier, sauf cas de
force majeure, prévu à l'article 30 ci-dessous.

+--Article 18 : Pour couvrir tes investisgements, la société aura recours à tout ou partie
dé son cash'loWw, Aux capitaux de*ses aétionnaires”et aux financements extérieurs à
moyen et long termes.

Article 19 : Lorsque l'entreprise aura atteint sa pleine capacité de production, celle-ci
s'engage à avoir les effectifs du personnel conforme aux détails précisés au cahier
de charges particulier.

Article 20: La société s'engage à recruter les cadres nationaux, à assurer ou à
financer leur formation, selon les dispositions prévues au cahier de charges
particulier.

Article 21: La société s'engage à collaborer avec l'Administratior des Eaux et
Forêts, pour une gestion rationnelle de la faune dans les UFA accordées. Elle
s'engage notamment à assurer le financement de la mise en place et qu
fonctionnement des «Unités de Surveillance et de Lutte Anti-Braconnage »
(USLAB), suivant le protocole d'accord établie avec la Direction Générale de
l'Economie Forestière, en date du .

, Article 22: La société s'engage à réaliser les travaux spécifiques au profit de
l'Administratr#des Eaux et Forêts #des.populations et des collectivités territoriales
ou locales de la région de la Sangha tels que prévus au cahier de charges particulier
de la convention

Chapitre Il : Engagements du Gouvernement

Article 23: Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la société et à contrôler, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles. Il
garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par
les agents des Eaux et Forêts.

Article 24: Le Gouvernement s'engage à maintenir le VMA des superficies
forestières concédées jusqu'à l'adoption des plans d'aménagement durable, sauf cas
de crise sur le marché de bois ou cas de force majeure.

Article 25 : Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement

les dispositions de la présente convention à l'occasion dés accords de toute nature

qu'il pourrait contracter avec d'autres Etats ou des tiers
s.

>
. À Lo m p  ,
s.

>

>

“as, ne doivent Ras dépasser trois mas. LV «

” ..
Titre quatrièrfte" Médification-Résilfätion de là Convention et cas de force
majeure

Chapitre | : Modification et Révision

Article 26 : Certaines dispositions de la présente convention peuvent être révisées à
tout moment lorsque les circonstances l'imposent, selon que l'intérêt des deux
parties l'exige, ou encore lorsque son exécution devient impossible pour une raison
de force majeure

Article 27 : Toute demande de modification de la présente convention devra être
formulée par écrit, par l'une des parties. Cette modification n'entrera en vigueur que
si elle est signée par les représentants des deux parties.

Chapitre Il : Résiliation de la convention

Article 28: En cas de non observation des engagements pris par la Société, la
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires, après
une mise en demeure restée sans effet, dans les délais indiqués, qui, dans tous les

Cette résiliation intervient également en cas de manquements graves à la législation
et à la réglementation forestières, dûment constatés par l'Administratior des Eaux et
Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et
Forêts

Article 29 : Les dispositions de l’article 28 ci-dessus s'appliquent également dans le
cas où la mise en œuvre de cette convention ne commence pas dans 1n délai d'un
an à compter de la date de signature de son arrêté d'approbation ou encore lorsque
les activités du chantier sont arrêtés pendant un an, sauf cas de force majeure défini
à l'article 30 ci-dessous

Chapitre Ill : Cas de force majeure

Article 30: Sont qualifiés de «cas de force majeure » tous les événements
indépendants de la volonté de la société, extérieurs à l'entreprise et susceptibles de

-puire aux conditions dans ksquelles gle doit réaliser normalement son programme

de production êt'investissemerits. * » -

Toutefois, la grève issue d'un litige entre la Société et son personnel, pour la non
observation de la législation du travail ne peut être considérée comme cas de force
majeure.

Article 31: Au cas où l'effet de force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure

Si l'effet de force majeure dure plus de six mois, l'une des parties peut soumettre la

situation à l’autre, en vue de sa résolution. »
_ TL —
Les parties s'engagent à se soumettre à toute décision résultant d'un tel règlement,
même si cette décision doit aboutir à la résiliation de la présente convention

Titre cinquième : Règlement des différends et attributions de juridiction

Article 32 : Les parties conviennent de régler à l'amiable tout différend qui
résulterait de l'exécution cette convention.

En cas de désaccord, le litige sera porté devant le Tribunal de Commerce du siège

_spcial de la société. dr
É Sn À 0m +

à
,»

Titre sixième : Dispositions finales

Article 33: En cas de liquidation ou de résiliation de la convention, la Société
devra solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses
actifs et transférer leur montant pour liquider son matériel et ses installations.

En outre, les dispositions de l’article 71 de la loi n° 16-2000 du 20 novembre 2000,
portant Code Forestier sont applicables de plein droit.

Article 34: La présente convention fera l'objet d'une évaluation finale annulé par
les services compétents de l'Administration des Eaux et Forêts. De même au terme
de la validité de la dite convention une évaluation finale sera effectuée par les
services précités qui étudieront la possibilité ou non de sa reconduction.

Article 35 : Le taux retenu pour le calcul de la taxe forestière est fixé par un texte
réglementaire.

. Article 36: La présente, Convention, qui abroge le contrat de transformation
fdustrielle n°808/MEFPRH/DGEF/D9AF - SLRF du 23 août 1996, sera approuvé par

arrêté du Ministre chargé des Eaux et Forêts, et entrera en vigueur à compter de la
date de signature dudit arrêté./-

Fait à Brazzaville, le 13 Novembre 2002
Pour la Société, Pour le Gouvernement,

e Le Directeur Général, Le Ministre de l'Economie
Forestière et de l'Environnement,

Ce ne

rÂ

—-£t-dean Marie MEVELEC * ne , ne
ES - :

Dee

J

